DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 recites a lithium ion battery comprising a cathode comprising lithium nickel cobalt manganese oxide, an anode comprising graphite, each active material layer having a particular mass loading range; an electrolyte solution comprising a combination of EC/DMC/EMC, an imide lithium salt and lithium difluorophosphate; and at least one of the anode and cathode comprising a spacer comprising hard carbon having a specific surface area of over 10 to 50 or less m2/g.
	Azami, previously applied, is the closest prior art.  Azami teaches anode and cathode layers having the claimed mass loadings ([0106], [0107]), the anode comprising natural graphite and nongraphitzable (hard) carbon, which functions as the claimed spacer ([0107]).  The electrolyte can comprise an imide salt ([0096]) and the cathode can comprise lithium nickel cobalt manganese oxide ([0091]).  Azami does not teach difluorophosphate or the specific combination of EC/EMC/EMC solvents, although the solvents are taught individually ([0095]).  Tokuda et al. was previously applied as teaching the claimed lithium difluorophosphate.
	Applicant’s remarks of 12/16/21 and data presented in the instant specification are persuasive in overcoming the prima facie case of obviousness established by the Office.  As . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
January 27, 2022